64 N.Y.2d 614 (1984)
Raymond Satiro, Appellant,
v.
City of New Rochelle, Respondent. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Decided November 27, 1984.
Harry H. Lipsig for appellant.
Leonard A. Weiss for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (102 AD2d 821).